Citation Nr: 9916116	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.  

2.  Entitlement to an increased (compensable) rating for 
malaria. 

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right forearm with damage to 
Muscle Group VII, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

A July 1997 decision by the Board reopened the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus and remanded the remaining issues.  An October 1998 
RO decision granted service connection for bilateral hearing 
loss and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal with respect to the increased 
ratings has been obtained by the RO. 

2.  The claim of entitlement to service connection for a left 
leg disability is not plausible.  

3.  The service-connected malaria has no sequelae. 

4.  The service-connected residuals of a shell fragment wound 
to the right forearm with damage to Muscle Group VII is 
manifested by hypesthesia to the area of skin distal to the 
wound without affecting the function of the extremity.  

5.  The scar that is a residual of the shell fragment wound 
of the right forearm is objectively tender on palpation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
leg disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, Part 4, Diagnostic 
Code 6304 (prior to and from August 30, 1996) (1998).  

3.  The criteria for an evaluation greater than 10 percent 
for residuals of a shell fragment wound to the right forearm 
with damage to Muscle Group VII have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5307 (prior to and from 
July 3, 1997) (1998).  

4.  The criteria for a separate 10 percent evaluation for the 
scar that is residual of the shell fragment wound of the 
right forearm have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Leg

The threshold question is whether the veteran's claim of 
entitlement to service connection for a left leg disability 
is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Service medical records reflect that the veteran was seen in 
March 1952 with complaints of left leg pain following an 
injury in February 1952.  Examination was negative.  The 
veteran reported nocturnal aching and indicated that it did 
not interfere with walking or weight bearing.  The diagnosis 
was possible myalgia of the left leg.  Remaining service 
medical records are silent for complaint, finding, or 
treatment with respect to the left leg.  

The report of a December 1997 VA examination reflects that 
the examiner had reviewed the veteran's service medical 
records.  The assessment included left leg injury, well 
healed, without sequelae.  The examiner indicated that the 
inservice myalgia of the left distal extremity resolved 
without sequelae.  

In order for the veteran's claim of entitlement to service 
connection for a left leg disability to be well grounded, he 
must submit medical evidence that he currently has a left leg 
disability and that it is related to his active service.  
There is no competent medical evidence of record that 
reflects that the veteran currently has a left leg 
disability.  The competent medical evidence indicates that 
the left leg is without abnormality and that the inservice 
myalgia resolved without sequelae.  The veteran has offered 
statements and testimony, that are presumed credible for 
purposes of this decision, but he is not qualified, as a lay 
person, to establish a medical diagnosis or show a medical 
etiology merely by his own assertions, as such matters 
require medical expertise.  See Grottveit and Espiritu.  The 
Board therefore concludes that without the requisite 
competent medical evidence establishing that the veteran 
currently has a left leg disability, the claim of entitlement 
to service connection for a left leg disability is not well 
grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for his service-connected 
disabilities are plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded VA examinations and a personal 
hearing.  He has been provided the opportunity to supply any 
additional information regarding treatment and the Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claims, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's malaria and 
residuals of a shell fragment wound to the right forearm.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Malaria

The report of a December 1997 VA examination reflects that 
the examiner had reviewed the veteran's service medical 
records and the claims file.  It notes that the veteran had 
malaria during active service for which he received 
treatment.  The assessment included remote history of malaria 
with no sequelae.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating systemic diseases was changed, 
effective August 30, 1997.  See 61 Fed. Reg. 39873 (1996).  
In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held 
that when the law or regulations change after a claim has 
been filed, but before the appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 
12 Vet. App. 55 (1998), it was held that new rating criteria 
could not have retroactive application.  Therefore, in this 
case, the Board has evaluated the veteran's malaria under the 
old criteria both prior to and from August 30, 1996, and 
under the new criteria as well from August 30, 1996.

Prior to August 30, 1996, Diagnostic Code 6304 provided that 
a 10 percent evaluation would be assigned for malaria that 
was recently active with one relapse in the past year or old 
cases with moderate disability.  From August 30, 1996, 
Diagnostic Code 6304 provides that active malaria will be 
assigned a 100 percent evaluation and residuals will be rated 
as liver or spleen damage under the appropriate system.  Both 
prior to and from August 30, 1996, 38 C.F.R. § 4.31 provides 
that in every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  

There is no competent medical evidence of record that 
reflects that the veteran has any sequelae to his inservice 
malaria.  Although the veteran has offered testimony and 
statements regarding his belief that he has residuals of 
malaria, he is not qualified, as a lay person, to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions, as such matters require medical expertise.  
See Grottveit and Espiritu.  In the absence of any competent 
medical evidence that the veteran currently has residuals of 
his malaria and competent medical evidence finding that there 
is no sequelae to his malaria, a preponderance of the 
evidence is against a compensable evaluation and a 
noncompensable evaluation must be assigned under 38 C.F.R. 
§ 4.31.  

Right Forearm

Service medical records reflect that the veteran sustained a 
perforated wound to the right forearm with an entrance in the 
anterior aspect and an exit in the posterior aspect.  There 
was no apparent artery or nerve involvement.  The wound was 
debrided and a cast applied.  The report of the veteran's 
service separation examination reflects that his upper 
extremities were normal.  

The report of a February 1954 VA examination reflects that on 
examination there was a scar at the entrance of a through-
and-through shell fragment wound that was well healed, soft, 
and not adherent, depressed, contracted, or tender.  There 
was no residual muscle involvement.  There was a scar at the 
exit of the through-and-through shell fragment wound that was 
well healed, soft, and not adherent, depressed, contracted or 
tender.  There was slight weakness of the flexor carpi 
ulnaris muscle.  No atrophy of the right arm or forearm and 
no limitation of motion of the right elbow, forearm, or wrist 
was demonstrated.  The diagnosis included fracture of the 
right radius not found.  

A March 1954 rating decision granted service connection for 
shell fragment wound scars of the right forearm with moderate 
damage to Muscle Group VII and assigned a 10 percent 
evaluation.  That evaluation has remained in effect until the 
present time.  

The report of a June 1996 VA examination reflects that the 
veteran complained of aching in the middle forearm with cold 
and wet weather and numbness down the forearm across the 
right index finger.  There was a 2-centimeter by 2-centimeter 
scar on the forearm, that was tender to palpation, and 
decreased sensation extending from the shell fragment wound 
downward distally on the dorsal surface of the forearm 
extending up the dorsal surface of the index finger or second 
finger of the right hand.  There was full range of motion of 
the right elbow and right wrist.  There was no weakness at 
the elbow or the wrist.  The assessment was that the veteran 
had a shell fragment wound of the right forearm to the 
extensor group of the right forearm with affected loss of the 
superficial, cutaneous nerve of the right forearm.  This did 
not affect function at the elbow, wrist, or hand. 

The report of a December 1997 VA examination reflects that at 
about midpoint of the forearm there was a 2-centimeter deep 
well-healed incision that was circular with subcutaneous 
adherence.  The original wound was through and through.  
There was approximately a 4-inch depression in muscle 
surrounding the point of entry.  There was distal numbness to 
the level of the wrist.  Grip strength was 5/5 bilaterally.  
X-rays of the forearm revealed no evidence of fracture or 
dislocation.  The assessment included wound to right forearm 
with residual hypesthesia to area of skin distal to the wound 
with good range of motion of the extremity.  The examiner 
commented that there had been a penetrating missile wound 
injury to the right forearm, middle third, with "chip 
fracture" of the radius that was a cortical defect which was 
minimally comminuted for which plaster cast was applied for 
three weeks' duration and there was no apparent nerve or 
artery damage.  

During the veteran's hearing he testified that he believed 
that there was arthritis in the arm as a result of the shell 
fragment wound.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating muscle injuries was changed, 
effective July 3, 1997.  See 62 Fed. Reg. 30235 (1997).  In 
Karnas, it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa.  However, in Rhodan, it was held that new 
rating criteria could not have retroactive application.  
Therefore, in this case, the Board has evaluated the 
veteran's muscle injuries under the old criteria both prior 
to and from July 3, 1997, and under the new criteria as well 
from July 3, 1997.  

Diagnostic Code 7804 provides that scars that are 
superficial, tender and painful on objective demonstration, 
warrant a 10 percent evaluation.  Although the December 1997 
VA examination report does not reflect that the scar was 
tender to palpation, the June 1996 VA examination report 
provides that the scar that is residual to the shell fragment 
wound of the right forearm was tender to palpation.  
Therefore, the Board concludes that the evidence is in 
equipoise with respect to whether or not a separate 
compensable evaluation is warranted for the scar.  In 
resolving all doubt in the veteran's behalf, a separate 
10 percent evaluation for the scar is warranted.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Prior to July 3, 1997, Diagnostic Code 5307 provided that 
slight injuries to Muscle Group VII warranted a 
noncompensable evaluation.  Moderate injuries to Muscle 
Group VII warranted a 10 percent evaluation.  Moderately 
severe injuries to Muscle Group VII of the major extremity 
warranted a 30 percent evaluation.  From July 3, 1997, the 
evaluation for slight, moderate, and moderately severe remain 
the same.  38 C.F.R. § 4.56 provides that moderate disability 
of muscles exists where there is a through-and-through or 
deep-penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings are an entrance and if present 
exit scars that are small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fasciae 
or muscle substance or impairment of muscle tonus and loss of 
power or lower threshold of fatigue when compared to the 
sound side.  Moderately severe disability of muscle results 
from a through-and-through or deep-penetrating wound by small 
high velocity missile or large low velocity missile with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  Objective findings include 
entrance and if present exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fasciae, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

The record reflects that the veteran experienced a through-
and-through injury of short track from a small shrapnel 
fragment without explosive effect.  He had no residuals of 
debridement or prolonged infection and the record reflects 
that his grip strength is the same bilaterally.  There is no 
indication on palpation of loss of deep fasciae, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side and there is no demonstration of positive 
evidence of impairment when compared with the sound side.  
Therefore, on the basis of the above analysis, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned under 
Diagnostic Code 5307.  Although the veteran has provided his 
belief that he has arthritis that is residual to the shell 
fragment wound of the right forearm, he is not qualified, as 
a lay person, to establish a medical diagnosis or show a 
medical etiology merely by his own assertions, as such 
matters require medical expertise.  See Grottveit and 
Espiritu.  There is no competent medical evidence associating 
arthritis with the service connected disability.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than that assigned.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a left leg disability not having been 
submitted, the appeal with respect to this issue is denied.  

An increased (compensable) rating for malaria is denied.  

An increased rating for residuals of shell fragment wound of 
the right forearm with damage to Muscle Group VII is denied. 

A separate 10 percent evaluation for a scar that is residual 
of shell fragment wound of the right forearm is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

